UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2016. OR [ ]TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24100 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Home Federal Savings Bank Employees' Savings and Profit Sharing Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: HMN Financial, Inc. 1016 Civic Center Drive Rochester, MN 55901 REQUIRED INFORMATION The financial statements filed as a part of the annual report of the plan include: 1. Audited statements of net assets available for benefits as filed under the Employee Retirement Income Security Act of 1974, as amended ("ERISA"); 2. Audited statements of changes in net assets available for benefits as filed under ERISA. HOME FEDERAL SAVINGS BANK EMPLOYEES’ SAVINGS AND PROFIT SHARING PLAN Financial Statements December31, 2016 and 2015 (With Report of Independent Registered Public Accounting Firm Thereon) HOME FEDERAL SAVINGS BANK EMPLOYEES’ SAVINGS AND PROFIT SHARING PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 ScheduleH, Line4i – Schedule of Assets (Held at End of Year) as of December31, 2016 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee and Plan Administrator Home Federal Savings Bank Employees’ Savings and Profit Sharing Plan Rochester, Minnesota We have audited the accompanying statements of net assets available for benefits of Home Federal Savings Bank Employees’ Savings and Profit Sharing Plan (the Plan) as of December 31, 2016 and 2015 and the related statements of changes in net assets available for benefits for the years then ended. The financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Home Federal Savings Bank Employees’ Savings and Profit Sharing Plan as of December 31, 2016 and 2015 and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States ofAmerica. 1 Audit Committee and Plan Administrator Home Federal Savings Bank Employees' Savings and Profit Sharing Plan The supplemental schedule of assets (held at end of year) (supplemental information) has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements. The supplemental information is the responsibility of the Plan’s management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information is fairly stated, in all material respects, in relation to the financial statements as awhole. /s/ CliftonLarsonAllen LLP Minneapolis, Minnesota June 22, 2017 2 HOME FEDERAL SAVINGS BANK EMPLOYEES' SAVINGS AND PROFIT SHARING PLAN Statements of Net Assets Available for Benefits December 31, 2016 and 2015 2016 2015 Assets Investments, at fair value: Cash equivalents $ 12,544 $ 20,482 Collective trust fund 1,787,243 977,684 HMN Financial, Inc. common stock 873,757 616,250 Mutual funds 14,150,547 12,837,188 Total investments, at fair value 16,824,091 14,451,604 Receivables: Employer contributions 3,421 2,151 Employee contributions — 10,160 Notes receivable from participants 118,637 108,278 Total receivables 122,058 120,589 Total assets 16,946,149 14,572,193 Liabilities Accrued expenses 8,060 7,678 Accounts payable 1,344 1,291 Total liabilities 9,404 8,969 Net assets available for benefits, at fair value $ 16,936,745 $ 14,563,224 See accompanying notes to financial statements. 3 HOME FEDERAL SAVINGS BANK EMPLOYEES' SAVINGS AND PROFIT SHARING PLAN Statements of Changes in Net Assets Available for Benefits Years ended December 31, 2016 and 2015 2016 2015 Additions Additions to net assets attributed to: Contributions: Employer $ 204,431 $ 177,087 Employee 1,082,136 998,376 Rollover 127,294 80,833 Total contributions 1,413,861 1,256,296 Investment income (loss): Net appreciation (depreciation) in fair value of investments: 1,129,529 (861,961 ) Dividends 485,581 717,704 Less: Asset management fees (19,740 ) (17,978 ) Net investment income (loss) 1,595,370 (162,235 ) Interest income on notes receivable from participants 4,111 4,551 Total additions 3,013,342 1,098,612 Deductions Deductions to net assets attributed to: Distributions 622,473 1,086,724 Administrative expenses 17,348 16,074 Total deductions 639,821 1,102,798 Net increase (decrease) in net assets available for benefits 2,373,521 (4,186 ) Net assets available for benefits: Beginning of year 14,563,224 14,567,410 End of year $ 16,936,745 $ 14,563,224 See accompanying notes to financial statements. 4 (1) Summary of Significant Accounting Policies (a) Basis of Presentation The accompanying financial statements have been prepared in accordance with U.S.generally accepted accounting principles. (b) Use of Estimates The preparation of financial statements in conformity with U.S.generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein, and disclosure of contingent assets and liabilities at the date of the financial statements and the reported changes in net assets available for benefits during the reporting period. Actual results could differ from those estimates. (c) Custodian of Investments Effective, September 1, 2016, Alerus Financial, N.A. is the trustee and custodian of all Plan assets. TD Ameritrade Trust Corporation was the trustee and custodian of all Plan assets through August 31, 2016 and for the year ended December 31, 2015. (d) Plan Administration Home Federal Savings Bank (theCompany) is the administrator of the Plan. Effective, September 1, 2016, Alerus Retirement and Benefits performs the participant accounting. Alliance Benefit Group (ABG) performed the participant accounting through August 31, 2016 and for the year ended December 31, 2015. (e) Investment Valuation and Income Recognition Investments are reported at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Plan’s Investment Committee determines the Plan’s valuation policies utilizing information provided by the investment advisers and custodians. See Note 4 for discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Net appreciation (depreciation) includes the Plan’s gains and losses on investments purchased and sold as well as held during the year. (f) Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Interest income is recorded on the accrual basis. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December31, 2016 or 2015. If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be in default, the participant loan balance is reduced and a benefit payment is recorded. (1) Summary of Significant Accounting Policies (Continued) (g) Benefits Benefits are recorded when paid. (Continued) 5 (h) Subsequent Events There were no subsequent events requiring adjustment to the financial statements or disclosure through June22, 2017, the date that the Plan’s financial statements were issued. (2) Description of the Plan The following description of the Plan provides only general information. Participants should refer to the Summary Plan Description for more complete information. (a) General The Plan is a defined contribution plan, qualified under Section401(a) of the Internal Revenue Code (IRC). The Plan includes 401(k) provisions, which allow participants to direct the Company to contribute a portion of their compensation to the Plan on a pretax and Roth basis through payroll deductions. The Plan is subject to the Employee Retirement Income Security Act of 1974 (ERISA). Company employees who have attained the age of 18 are eligible to participate in the Plan, subject to entry dates. However, part-time, temporary, or seasonal employees (employees whose regularly scheduled service is less than 1,000 hours of service per computation period); leased employees; and reclassified employees are not entitled to participate in the Plan. (b) Funding Policy Participants have the ability to contribute up to 50% of their monthly compensation on a pretax and Roth basis to the Plan. Participant contributions are subject to the Internal Revenue Service (IRS) maximum annual limits of $18,000 during 2016 and 2015. The Company matches 25% of each participant’s contribution not in excess of 8% of the participant’s annual salary. Participants over the age of 50 were allowed to contribute an additional $6,000 as a “catch-up” contribution during 2016 and 2015, as allowed by current tax law. The Company may, in its sole discretion, contribute to the Plan an amount to be determined from year to year (theNon-Elective Contribution). Such contributions would be allocated to the accounts of participants in the ratio that each participant’s compensation for the plan year bears to the total compensation of all participants for the plan year. There were no such contributions during 2016 or 2015. (Continued) 6 (2) Description of the Plan (Continued) (b) Funding Policy (Continued) New employees are automatically enrolled in the Plan on the first of the month following 30days of employment unless the employee elects not to participate (Automatic Enrollment Provision). Automatic contributions for these new employees are initially deducted at a rate of 4% of the employee’s compensation and are increased in 1% increments on January1 of each year up to a maximum total contribution of 12%. The Company matches 25% of these automatic contributions not in excess of 8% of the participant’s annual salary. The employee has the right at any time to decline participation in the Plan or change the amount of the automatic contribution up to the maximum allowed 50% of their monthly compensation. The Plan allows for rollover contributions to be made to the Plan by eligible participants. These rollover contributions are eligible distributions from other tax-qualified plans or individual retirement accounts or annuities that participants elect to have invested in the Plan either by a direct rollover to the Plan or by a distribution followed by a contribution within sixty days of receipt. (c) Participant Accounts Each participant’s account is credited with the participant’s contribution and allocations of the Company’s contribution and Plan earnings. Allocations are based on participant contributions or account balances, as defined. Participants may elect to have their contributions invested in the funds listed in the Plan’s provisions as they choose and may generally also transfer their balances daily among these funds. (d) Vesting Participants are immediately vested in their contributions and the actual earnings thereon. Employer contributions are subject to a three-year cliff vesting. Forfeited amounts totaled $2,856 and $5,387 for 2016 and 2015, respectively, which will be used to reduce future employer match obligations or plan fees. Forfeitures of $5,090 and $9,173 were used to reduce employer contributions for 2016 and 2015, respectively. (e) Voting Rights Each participant is entitled to exercise voting rights attributable to the shares allocated to his or her account and is notified by the trustee prior to the time that such rights are to be exercised. The trustee is not permitted to vote any allocated share for which instructions have not been given by a participant. The trustee is required, however, to vote any unallocated shares on behalf of the collective best interest of plan participants and beneficiaries. (Continued) 7 (2) Description of the Plan (Continued) (f) Notes Receivable from Participants Participants may borrow from their fund accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. Loan terms range from 1 to 5years, except loans used to purchase a primary residence, which may have a term up to 15years. All loans are secured by the balance in the participant’s account and bear interest at a rate equal to the prime rate or prime rate plus 1%. Principal and interest payments must be made monthly. (g) Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks, such as interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, changes in the values of investment securities will occur in the near term that could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. At December31, 2016 and 2015, approximately 5% and 4% of the Plan’s net assets were invested in the common stock of HMN Financial, Inc, respectively. The underlying value of the HMN Financial, Inc. common stock is entirely dependent upon the performance of HMN Financial, Inc. and the market’s evaluation of such performance. It is at least reasonably possible that changes in the fair value of HMN Financial, Inc. common stock in the near term could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits and the statements of changes in net assets available for benefits. (h) Distributions Upon termination of employment for any reason, the vested portion of the participant’s account balance becomes fully payable. Distributions are paid in cash in either one lump sum or under installments. (i) Participating Employers The Company is a member of a controlled group of corporations as defined in Section414(b) of the IRC. All members of the controlled group participated in the Plan. (j) Costs and Expenses Asset management fees ranging between 5 and 141 basis points are assessed annually on the average net asset values and are deducted from the individual funds. In addition, accounting and administrative fees totaling $17,348 and $16,074 were paid in 2016 and 2015, respectively. (3) Plan Termination The Company, by action of its board of directors, may terminate the Plan. All participants at the time of such termination shall be 100% vested in their account balances and shall be entitled to a benefit equal to the value of their accounts as determined as of the valuation date following termination. (Continued) 8 (4) Fair Value Measurements The framework for measuring fair value provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under Topic 820 are described as follows: Level1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level2 Inputs to the valuation methodology include: - Quoted prices for similar assets or liabilities in active markets - Quoted prices for identical or similar assets or liabilities in inactive markets - Inputs other than quoted prices that are observable for the asset or liability - Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level3 Inputs to the valuation methodology are unobservable and significant to the fair market value measurement. The asset or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the valuation methodologies used at December 31, 2016 and 2015. ● Cash equivalents – Valued at cost, which approximates fair value. ● Stable value collective trust fund – A stable value fund that is composed primarily of fully benefit-responsive investment contracts that is valued at the net asset value of units of the bank collective trust. The net asset value is used as a practical expedient to estimate fair value. This practical expedient would not be used if it is determined to be probable that the fund will sell the investment for an amount different from the reported net asset value. Participant transactions (purchases and sales) may occur daily. If the Plan initiates a full redemption of the collective trust, the issuer reserves the right to require 12 months’ notification in order to ensure that securities liquidations will be carried out in an orderly business manner. ● Common stock – Valued daily based on unadjusted quoted prices from national exchanges. ● Mutual funds – Valued daily based on unadjusted quoted prices from national exchanges and commonly used third-party services. (Continued) 9 (4) Fair Value Measurements (Continued) The following tables set forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December 31, 2016 and 2015. Classification within the fair value hierarchy table is based on the lowest level of any input that is significant to the fair value measurement. December 31, 2016 Level 1 Level 2 Level 3 Total Cash equivalents $ 12,544 $ — $ — $ 12,544 HMN Financial, Inc. common stock 873,757 — — 873,757 Mutual funds 14,150,547 — — 14,150,547 Total assets in the fair value hierarchy 15,036,848 — — 15,036,848 Investments measured at net asset value (a) — — — 1,787,243 Investments measured at fair value $ 15,036,848 $ — $ — $ 16,824,091 December 31, 2015 Level 1 Level 2 Level 3 Total Cash equivalents $ 20,482 $ — $ — $ 20,482 HMN Financial, Inc. common stock 616,250 — — 616,250 Mutual funds 12,837,188 — — 12,837,188 Total assets in the fair value hierarchy 13,473,920 — — 13,473,920 Investments measured at net asset value (a) — — — 977,684 Investments measured at fair value $ 13,473,920 $ — $ — $ 14,451,604 (a) In accordance with Subtopic 820-10, certain investments that were measured at net asset value per share (or its equivalent) have not been classified in the fair value hierarchy. The fair value amounts presented in this table are intended to permit reconciliation of the fair value hierarchy to the line items presented in the statement of net assets available for benefits. (Continued) 10 (4) Fair Value Measurements (Continued) For the years ended December31, 2016 and 2015, the Plan held no assets in which significant unobservable inputs (Level3) were used in determining fair value. The Plan did not have any transfers between Levels1 and 2 during the periods. The following table summarizes investments for which fair value is measured using the net asset value per share practical expedient as of December 31, 2016 and 2015, respectively. There are not participant redemption restrictions for these investments; the redemption notice period is applicable only to the Plan. December 31, 2016 Fair Value Unfunded Commitments Redemption Frequency (if Currently Eligible) Redemption Notice Period Stable value collective trust fund $ 1,787,243 n/a Daily 12 months December 31, 2015 Fair Value Unfunded Commitments Redemption Frequency (if Currently Eligible) Redemption Notice Period Stable value collective trust fund $ 977,684 n/a Daily 12 months (5) Income Tax Status The Company adopted a Volume Submitter Profit Sharing Plan with CODA which received a favorable opinion letter from the Internal Revenue Service on September 30, 2014, which stated that the Plan and related trust are designed in accordance with applicable sections of the Internal Revenue Code (IRC). The Plan has been amended since relying on the volume submitter opinion letter. However, the Plan administrator believes that the Plan is designed and is currently being operated in compliance with the applicable requirements of the IRC. U.S.generally accepted accounting principles require plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the IRS. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits in progress for any tax periods. (Continued) 11 (6) Party in Interest Transactions The Plan engages in investment transactions involving the acquisition or disposition of HMN Financial, Inc. common stock. HMN Financial, Inc. is the holding company of Home Federal Savings Bank and is a party in interest. Also, certain Plan investments are shares of mutual funds managed by TD Ameritrade. Through August 31, 2016 and for the year ended December 31, 2015, TD Ameritrade was the trustee of the Plan as defined by the Summary Plan Document and a party in interest. In addition, certain Plan investments are shares of mutual funds managed by ABG. Through August 31, 2016 and for the year ended December 31, 2015, ABG was appointed as the third-party record-keeper of the Plan as defined by the Summary Plan Document and a party in interest. These transactions are covered by an exemption from the “prohibited transactions” provisions of ERISA and the IRC. Effective September 1, 2016, Alerus Financial, N.A. is the trustee and custodian of all Plan assets and performs the participant accounting. (7) Reconciliation of Financial Statements to Form 5500 The following is a reconciliation of net assets available for benefits per the financial statements at December31, 2016 and 2015 to Form 5500: 2016 2015 Net assets available for benefits per the financial statements $ 16,936,745 $ 14,563,224 Add: Accrued expenses 8,060 7,678 Less: Contributions receivable (3,421 ) (12,311 ) Net assets available for benefits per Form 5500 $ 16,941,384 $ 14,558,591 The following is a reconciliation of changes in net assets available for benefits per the financial statements for the years ended December31, 2016 and 2015 to Form 5500: 2016 2015 Change in net assets available for benefits per the financial statements $ 2,373,521 $ (4,186 ) Stock transaction in process — 868 Adjustment to administrative expenses 382 3,842 Adjustment to contributions 8,890 1,166 Change in net assets available for benefits per Form 5500 $ 2,382,793 $ 1,690 (Continued) 12 HOME FEDERAL SAVINGS BANK EMPLOYEES' SAVINGS AND PROFIT SHARING PLAN EIN # 41-0318319 Plan #002 Schedule H, Line 4i - Schedule of Assets (Held at End of Year) December 31, 2016 Current Identity of Issuer, Lessor or Similar Party Cost** value ** American Funds AMCAP Fund A $ 722,571 American Funds Europacific Fund A 1,565,210 American Funds Growth Fund A 1,068,019 Blackrock Bond Fund Class A 134,683 DFA Emerging Markets Value Fund 165,863 Dodge & Cox Stock Fund 1,983,787 Galliard/Wells Fargo Stable Value Fund M 1,787,243 Goldman Sachs Small Cap Value Institutional Fund 1,405,207 JP Morgan Mid Cap Value Institutional Fund 280,952 JP Morgan Smart Retirement 2020 Select Fund 49,171 JP Morgan Smart Retirement 2025 Select Fund 154,506 JP Morgan Smart Retirement 2030 Select Fund 91,022 JP Morgan Smart Retirement 2035 Select Fund 103,495 JP Morgan Smart Retirement 2040 Select Fund 200,026 JP Morgan Smart Retirement 2045 Select Fund 31,774 JP Morgan Smart Retirement 2050 Select Fund 20,394 JP Morgan Smart Retirement 2055 Select Fund 32,614 PIMCO Commodities Plus Strategy Fund 114,516 PIMCO Global Bond Fund 13,988 PIMCO Total Return Fund 428,051 Royce Premier Fund 805,660 T. Rowe Price Mid Cap Growth Advisors Fund 1,437,907 Vanguard 500 Index Fund Admiral Shares 82,794 Vanguard Inflation Protected Securities Fund 1,196,357 Vanguard Mid Cap Index Fund Admiral Shares 206,332 Vanguard Small Cap Index Fund Admiral Shares 1,082,982 Vanguard Wellesley Fund 111,302 Voya Real Estate Fund Class A 661,364 Wells Fargo Government Securities Fund 2,595 Fidelity Government Daily Prime Money Market Account 9,243 * TD Bank USA Money Market Account 706 * HMN Financial, Inc. Common Stock 873,757 Total investments 16,824,091 Notes receivable from participants (3.25%) (maturing 2017 through 2023) 118,637 Total assets $ 16,942,728 * Party in interest. ** Investments are participant directed and as such cost information is not required. See accompanying report of independent registered public accounting firm. 13 SIGNATURES The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. HOME FEDERAL SAVINGS BANK EMPLOYEES' SAVINGS AND PROFIT SHARING PLAN Date: June 22, 2017 By: /s/ Jon Eberle Jon Eberle Title:Principal Financial Officer, Home Federal Savings Bank (Continued) 14 EXHIBIT INDEX Exhibit Number 23.1Consent of Independent Registered Public Accounting Firm – Cliftonlarsonallen, LLP 15
